DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7, 9, 10, 13, 14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US Pub. No.: 2019/0077134 A1) (hereinafter Konno) and further in view of Okamoto Akio (JP 2012179773 A) (hereinafter Akio).
Regarding claims 1 and 7, Konno discloses a method of producing a metal member, which is used as exterior part of a vehicle (¶0274), the method comprising:
A molding step of: 
By using a laminated body including a paint substitute film that includes a base layer (1) (corresponding to thermoplastic resin film), a colored layer (3) and a hard coat layer (10), in this order (Fig. 5; ¶0166), and protective film is bonded to a surface of the hard coat layer (¶0157), and using a steel plate (¶0260)
Konno further discloses a steel sheet member was mounted in a molding machine, while the decorative film was placed above the steel sheet member such that the adhesive layer faced the steel sheet member in no contact. Next, the decorative sheet was heated to approximately 160ºC, while the surface of the steel sheet member was vacuum-molded under a vacuum suction power of approximately 1.5 atm, and the adhesive layer and the colored layer were cured to obtain a decorated molded article carrying the decorative film on the steel sheet member surface (¶0261). The molding can be conducted by vacuum molding, pressure molding, TOM molding, injection molding, in-mold molding, press molding, and stamping molding (¶0156). Thus, Konno naturally discloses thermocompression molding. The decorated molded article produced using the decorative film of Konno is used as an automobile exterior parts (¶0274).
Konno is silent about the hard coat layer of the laminate is semi-cured. 
Akio also discloses a process of boding decorative film on molding article. The process discloses preliminarily shaping a decorative film provided with a semi-cured hard coat layer, molding in order to allow the cured hard coat layer to follow the shape of a design surface is hardly required and thus occurrence of cracks in the hard coat layer may be prevented, and even when the hard coat layer is made of thermosetting material, the decorative film may be preliminarily shaped.
Give the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to make the hard coat layers semi-cured at the time point before integration with an object to be decorated as disclosed by Akio. The benefit of doing so would have been to prevent occurrence of cracks.
Regarding claim 4, Konno discloses a method of producing a resin member, which is used as exterior part of a vehicle (¶0274), the method comprising:
By using a laminated body including a paint substitute film that includes a base layer (1) (corresponding to thermoplastic resin film), a colored layer (3) and a hard coat layer (10), in this order (Fig. 5; ¶0166), and protective film is bonded to a surface of the hard coat layer (¶0157), using a injection molding (¶0156, ¶0176, ¶0177).
Konno is silent about the hard coat layer of the laminate is semi-cured. 
Akio also discloses a process of boding decorative film on molding article. The process discloses preliminarily shaping a decorative film provided with a semi-cured hard coat layer, molding in order to allow the cured hard coat layer to follow the shape of a design surface is hardly required and thus occurrence of cracks in the hard coat layer may be prevented, and even when the hard coat layer is made of thermosetting material, the decorative film may be preliminarily shaped.
Give the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to make the hard coat layers semi-cured at the time point before integration with an object to be decorated as disclosed by Akio. The benefit of doing so would have been to prevent occurrence of cracks.
Regarding claims 9, 10, 16 and 17 Konno discloses the hard coat layer (10) contains an acrylic copolymer (¶0126). 
Regarding claim 13 and 20, Konno discloses wherein the thermoplastic resin film in the paint substitute film contains polyamide resin, polyester resin (¶0134).
Regarding claim 14, Konno discloses an embodiment in which and adhesive layer is not used (Fig. 5).  

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno and Akio as applied to claim 1, 4, 7, 9, 10, 13, 14, 16, 17 and 20 above, and further in view of Mori et al. (US Pub. No.: 2004/0005436 A1) (hereinafter Mori).
Regarding claims 5 and 6 the limitations of claim 4 are taught by Konno and Akio as cited above. They are both silent about injection molding selected from the group consisting of a polyolefin resin, a polyamide resin, a polycarbonate resin and a polyphenylene sulfide resin. 
Mori also discloses a method of producing resin member. The method discloses injection transparent molten resin into the mold to obtain an integrated body of the decorating sheet and of a transparent substrate composed of the resin (¶0011). The resin being injected includes polyolefin and polypropylene (¶0136). The benefit of doing so would have been to utilize resin which are transparent. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize a transparent resin as taught by Mori within the method of manufacturing a resin article as taught by the combined teaching of  Konno and Akio. The benefit of doing so would have been to make the layer transparent to allow the decorative layer to be visible.  

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno and Akio as applied to claims 1, 4, 7, 9, 10, 13, 14, 16, 17 and 20 above, and further in view of Iwazawa Naozumi (JP 2001-145981 A) (hereinafter Naozumi).
Regarding claim 8 and 15, the limitations of claims 1 and 4 are taught by the combined teaching of Konno and Akio as cited above. Konno indicates that a peelable protective film is provided on the hard coat layer, and the protective film is not particularly limited and may be polyethylene film, a polyester film or the like (¶0157-0158).
Naozumi indicates that as a release film for decorative film for molding, a PET film treated with a release agent is used, and a hard coat layer is provided for an upper layer of the release film (¶0030). 
The protective film disclosed by Konno and the release film disclosed by Naozumi share the feature wherein the films are provided to be in contact with hard  coat layers. Therefore, a person skilled in the art could easily use the PET film disclosed in Naozumi as the protective film within Konno and Akio. 
Note: According to specification, a PET film is described as protective film fulfilling the value defined in claims 8 and 15. As such, it is highly probable that when the PET film disclosed in Naozumi is used as the protective film in Konno, the value defined in claims 8 and 15 are fulfilled. 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno and Akio as applied to claim 1, 4, 7, 9, 10, 13, 14, 16, 17 and 20 above, and further in view of Nishizawa Koichi (JP 9-295348 A1) (hereinafter Koichi).
Regarding claims 2 and 3, the limitations of claim 1 are taught by the combined teaching of Konno and Akio as cited above. Konno discloses combination of heat and pressure to bond decorative film and steel plates together. 
Koichi also discloses a process of laminating resin film to steel sheet. The process discloses the use of thermocompression bonding to laminate resin film on steel sheet. Thereafter the laminated structure is conveyed toward cooling device 5 as the cooling medium (5a) is applied outer surface of resin film (Fig. 1). 
Give the wealth of knowledge it would have been obvious to utilize the cooling device as taught by Koichi within the method of molding a decorative article as taught by the combined teaching of Konno and Akio. The benefit of doing so would have been to cool the article for post processing. 

Claim(s) 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno and Akio as applied to claims 1, 4, 7, 9, 10, 13, 14, 16, 17 and 20 above, and further in view of Ohgene et al. (US Pub. No.: 2004/0131864 A1) (hereinafter Ohgene).
Regarding claims 11, 12, 18 and 19 Konno discloses the color layer can be printed on the base layer followed by light irradiation to obtain colored layer (¶0154). Such a process naturally involves color pigments and binder resin.
Ohgene also discloses decorated molded article. The method discloses a color coat is a layer having a colored portion serving as a substitute for painting, which may for example be made of a color material including pigments or dyes as prepared in a desired color and a polyurethane resin as a binder (¶0029).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to utilize and desired color pigments as taught by Ohgene within the method of manufacturing a molded article as taught by the combined teaching of  Konno and Akio. The benefit of doing so would have been to comprise a molded article with desired pattern and design. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746